ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 27 June 2022 for the application filed 17 January 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 1 July 2022 as follows:
Claim 1. An inflatable slide, comprising: 
a ramp portion; 
a slide portion comprising a head end attached to the ramp portion and a toe end opposite the head end; and 
a safety gate readiness indicator located between the head end of the slide portion and an entrance of the ramp portion, wherein the safety gate readiness indicator is configured to translate between a transverse position to block access from the ramp portion to the slide portion and an erect position to allow access from the ramp portion to the slide portion, wherein the ramp portion comprises a first hand rail and a second hand rail, and wherein in the transverse position the safety gate readiness indicator extends from the first hand rail to the second hand rail.
Claim 3 (Canceled)
Claim 4. The inflatable slide of claim 1, wherein a first end of the safety gate readiness indicator is releasably coupled to the first hand rail.
Claim 9. An off-wing evacuation system, comprising: 
an inflatable slide including: 
a ramp portion; 
a slide portion comprising a head end attached to the ramp portion and a toe end opposite the head end; and 
a safety gate readiness indicator located between the head end of the slide portion and an entrance of the ramp portion, wherein the safety gate readiness indicator is configured to translate between a transverse position to block access from the ramp portion to the slide portion and an erect position to allow access from the ramp portion to the slide portion, wherein the ramp portion comprises a first hand rail and a second hand rail, and wherein in the transverse position the safety gate readiness indicator extends from the first hand rail to the second hand rail; and 
an inflation source fluidly coupled to the inflatable slide.
Claim 11 (Canceled)
Claim 12. The off-wing evacuation system of claim 9, wherein a first end of the safety gate readiness indicator is releasably coupled to the first hand rail. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 27 June 2022, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-2, 4-10, and 12-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a ramp portion; a slide portion comprising a head end attached to the ramp portion and a toe end opposite the head end; and a safety gate readiness indicator located between the head end of the slide portion and an entrance of the ramp portion, wherein the safety gate readiness indicator is configured to translate between a transverse position to block access from the ramp portion to the slide portion and an erect position to allow access from the ramp portion to the slide portion wherein the ramp portion comprises a first hand rail and a second hand rail, and wherein in the transverse position the safety gate readiness indicator extends from the first hand rail to the second hand rail” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2 4-8 depend from claim 1 and are therefore also found allowable.
Regarding Claim 9, the prior art of record fails to disclose or teach “an inflatable slide including: a ramp portion; a slide portion comprising a head end attached to the ramp portion and a toe end opposite the head end; and a safety gate readiness indicator located between the head end of the slide portion and an entrance of the ramp portion, wherein the safety gate readiness indicator is configured to translate between a transverse position to block access from the ramp portion to the slide portion and an erect position to allow access from the ramp portion to the slide portion, wherein the ramp portion comprises a first hand rail and a second hand rail, and wherein in the transverse position the safety gate readiness indicator extends from the first hand rail to the second hand rail; and an inflation source fluidly coupled to the inflatable slide” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 9 is neither anticipated nor made obvious by the prior art of record.  Claims 10 and 12-16 depend from claim 9 and are therefore also found allowable.
Regarding Claim 17, the prior art of record fails to disclose or teach “a first hand rail; a second hand rail located opposite the first hand rail; and a safety gate readiness indicator fixedly coupled to the second hand rail, wherein the safety gate readiness indicator is in fluid communication with the second hand rail, wherein the safety gate readiness indicator is configured to translate between a transverse position to block egress from the ramp portion and an erect position to allow egress from the ramp portion, and wherein in the transverse position the safety gate readiness indicator extends between the first hand rail and the second hand rail” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 17 is neither anticipated nor made obvious by the prior art of record.  Claims 18-20 depend from claim 17 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Examiner, Art Unit 3644
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/11/2022